Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 1 of 54

 

EXHIBIT A

 

 

 
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 2 of 54

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

. AASHISH KALRA,
ASIA PACIFIC VENTURES, LTD.,
TRIKONA ADVISERS
LIMITED,
Plaintiffs, : CASE NO: 18-CV-00260(K AD)
VS.

ADLER POLLOCK & SHEEHAN,
P.C., MICHAEL GILLERAN,

Defendants. : January 31, 2019

PLAINTIFFS' DAMAGES ANALYSIS

Plaintiffs are claiming the following damages:
1. Economic Damages.
(a) Legal Fees paid by plaintiffs to Adler Pollock & Sheehan;
Not less than $1,947,750.00
(b) The 2013 Costs Order issued by Justice Jones of the Grand Court of Cayman and
Default Costs Certificate including interest issued against Asia Pacific and potentially against

Kalra; Not less than $1,200,000.00

(c) Loss of the Value of Trikona Advisers Limited including but not limited to specific

assets; Not less than $50,000,000.00
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 3 of 54

(d) Asia Pacific’s loss of the value of Trikona Advisers Limited equal to 50% of Trikona’s
value including but not limited to specific assets, Not less than $25,000,000.00

(e) Kalra’s loss of the value of Asia Pacific; Not less than $25,000,000.00

(f) Kalra’s lost opportunity for an increase in capital; Not less than $3,066,333.00

(g) Kalra’s lost opportunity cost for other investments; Not less than $15,000,000.00

2. Non-Economic Compensatory Damages. Emotional injury and distress, pain and

suffering, humiliation and embarrassment; Not less than $3,000,000.00
3. Punitive Damages. Amount to be determined
4, Attorney's Fees and Costs. Amount to be determined.

 

THE PLAINTIFFS, AASHISH KALRA,
ASIA PACIFIC VENTURES LTD., and
TRIKONA ADVISERS LIMITED

BY_/s/ Andrew B. Bowman
ANDREW B. BOWMAN
Fed. Bar No: ct00122
1804 Post Road East
Westport, CT 06880
(203) 259-0599
(203) 255-2570 (Fax)
e-mail: andrew@andrewbowmanlaw.com
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 4 of 54

CERTIFICATION

This is to certify that on this 31st day of January 2019, a copy of the foregoing Plaintiffs'
Damages Analysis was e-mailed to:

Kim E. Rinehart, Esq.
Timothy A. Diemond, Esq.
David R. Roth, Esq.

William H. Prout, Jr., Esq.
Wiggin and Dana LLP

One Century Tower

265 Church St., P.O. Box 1832
New Haven, CT 06508-1832

krinehart@wiggin.com

tdiemond@wiggin.com
droth@wiggin.com
wprout@wiggin.com

/s/_ Andrew B. Bowman
ANDREW B. BOWMAN

 
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 5 of 54

 

EXHIBIT B

 

 

 
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 6 of 54

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

AASHISH KALRA,
ASIA PACIFIC VENTURES, LTD.,
TRIKONA ADVISERS LIMITED,
CASE NO 3:18-cv-00260-KAD

Plaintiffs

VS.

ADLER POLLOCK & SHEEHAN, P.C.,
MICHAEL GILLERAN,

Defendants. : APRIL 24, 2019

 

DEFENDANTS’ FIRST SET OF INTERROGATORIES
AND REQUESTS FOR PRODUCTION DIRECTED TO AASHISH KALRA

Pursuant to Federal Rules of Civil Procedure 33 and 34, and Local Rule 26, Defendants
hereby requests that Plaintiff answer the following Interrogatories under oath within thirty (30)
days hereof, and produce the following documents at the offices of Wiggin and Dana LLP, 265

Church Street, New Haven, Connecticut 06510, within thirty 30) days hereof.

INSTRUCTIONS AND DEFINITIONS

1, If you object to any portion of an Interrogatory or Request for Production, please
provide all information, and produce all documents, called for in that portion of the Interrogatory
or Request for Production to which you do not object. For example, if you object to any portion
of an Interrogatory or Request for Production on the ground that it is too broad, please provide
such information, and produce such documents, as are concededly relevant. If you object to any
portion of an Interrogatory or Request for Production on the ground that to provide the
information, or to produce the documents requested, would constitute an undue burden, please

provide such information, and produce such documents, as can be supplied without undertaking
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 7 of 54

an undue burden. If you object to any portion of an Interrogatory or Request for Production on
the ground that it seeks privileged information, please provide such information, and produce

such documents, as are concededly non-privileged.

2. For those portions of any Interrogatory or Request for Production to which you
object, please identify, by number, the Interrogatory or Request for Production to which you

object, and state the reason(s) for such objection.

3. If you object to any portion of any Interrogatory or Request for Production on the
grounds that it seeks privileged information, please provide in a privilege log in the form

required by Local Rule 26(e).

4, The definitions and rules of construction set forth in the Federal Rules of Civil

Procedure and Local Rule 26 are hereby incorporated into these Interrogatories and Requests for

Production.

5. “Complaint” means Plaintiffs’ June 5, 2018 Amended Complaint.

6. Unless otherwise noted, the following definitions shall apply to these discovery
requests:

(a) “Kalra,” “You,” “Your” or “Yours” means plaintiff Aashish Kalra.
(b) “Asia Pacific” means plaintiff Asia Pacific Ventures, Ltd.
(c) “Trikona” means plaintiff Trikona Advisors Limited.

(d) “Adler Pollock” means defendant Adler Pollock & Sheehan PC.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 8 of 54

(e) “Gilleran” means defendant Michael Gilleran.
(f) “Chugh” means Rakshitt Chugh.
(g) “ARC Capital” means ARC Capital LLC.

(h) “Haida” means Haida Investments, Ltd.

 

INTERROGATORIES

Introduction

1. From 2000 to the present, identify all of Your current and former attorneys or
accountants.

2. Identify any persons or entities who may have information concerning the
allegations in the Complaint.

3. Identify all persons whom You may call as a witness to testify at trial.

4, Identify all expert witnesses whom You may call to testify at trial.
Count One — Legal Malpractice

5. Explain how you chose Adler Pollock and Gilleran to represent you in lawsuits

against Chugh and related entities.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 9 of 54

6. Identify all facts supporting Your claim (Complaint §10) that Adler Pollock and
Gilleran “fail[ed] to render professional services exercising that degree of skill and learning that
should have been applied by a prudent reputable member of the profession under all
circumstances in the community in the fields for law for which defendants were retained and

represented Kalra, Asia Pacific and Trikona.”

7. Are you asserting claims in this lawsuit for any actions taken by Gilleran after he
left the employ of Adler Pollock in or around January of 2015? If Your answer is anything
other than an unqualified no, identify all facts supporting your contention that any such claims
were not released in connection with the Settlement Agreement entered in or around March 2017

among and between Kalra, Asia Pacific, Trikona, Gilleran and Burns & Levinson.

8. Identify all facts supporting Your claim (Complaint 10(f)) that Defendants
rendered opinions concerning the removal of Chugh as a Director of Trikona “to enable the

defendants to be paid legal fees that vastly exceeded the ability of either Asia Pacific or Kalra to

2

pay.

Count Two — Breach of Fiduciary Duty

9. Identify all facts supporting Your claim (Complaint 414) that Adler Pollock and

Gilleran “breached . . . their fiduciary duty to plaintiffs.”

10. Identify all facts supporting Your claim (Complaint §14(d)) that defendants “were
guilty of self-dealing and conflict of interest when they subordinated the interests of plaintiffs to

the pecuniary and financial interests of themselves.”
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 10 of 54

11. — Identify all facts supporting Your claim (Complaint 414(e)) that defendants

“charg[ed]| exorbitant fees.”

12. Identify all facts supporting Your claim (Complaint 714(e)) that defendants

“churn[ed] hours needlessly.”

13. — Identify all facts supporting Your claim (Complaint 414(e)) that defendants made
false representations “to exploit and subordinate the legal and financial interests of plaintiffs to

the financial interests of defendants.”

14. Before March of 2015, did You, Asia Pacific or Trikona ever object to charges
contained on any invoice submitted by Adler Pollock to You, Asia Pacific or Trikona? If yes,
for each invoice identify:

(a) the invoice number and date;
(b) the charges objected to;
(c) who the objections were made to; and

(d) the basis for the objections.

Damages

15. Identify all facts supporting Plaintiffs’ January 31, 2019 Damages Analysis.

16. Identify how each figure contained in Plaintiffs’ January 31, 2019 Damages

Analysis was calculated.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 11 of 54

17. Have You sought treatment for any emotional injury You claim to have suffered
as set forth in Your January 31, 2019 Damages Analysis? If yes, provide the details of all such
treatment (including the name of the service provider, the treatment received and the dates of

such treatment).

18. In connection with the legal fees paid to Adler Pollock as set forth in Plaintiffs’

January 31, 2019 Damage Analysis, for each invoice paid, identify who paid the invoice.

REQUESTS FOR PRODUCTION

1, All documents concerning the allegation in the Complaint.

2. All documents concerning Plaintiffs’ January 31, 2019 Damage Analysis.

3. All of Your tax returns (federal, state or foreign) from 2008 to the present.

4, All medical records (or medical provider authorizations) regarding treatment You

have received (or are currently receiving) related to the emotional distress You claim to have

suffered as set forth in Plaintiffs’ January 31, 2019 Damages Analysis.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 12 of 54

5, All financial records of Asia Pacific from 2008 to the present (including but not
limited to audited or unaudited financial statements, profit and loss statements, statements of

assets and statements of liabilities).

6. All financial records of Trikona from 2008 to the present (including but not
limited to audited or unaudited financial statements, profit and loss statements, statements of

assets and statements of liabilities).

7. All documents (including pleadings, correspondence, invoices, discovery requests
and responses thereto) concerning the following lawsuits, including but not limited to
correspondence between You and Marianne Li-Hsian Koh aka Marianne Koh aka Marianne
Kalra:

a. ARC Capital LLC v. Asia Pacific Limited, Cause No. FSD 18 of 2012 (AJJ)
(Cayman Islands Court of Justice)

b. Trikona Advisers Limited v. Chugh et al., 3:11-cv-2015 (D. Conn.)

C. ARC Capital LLC v. Asia Pacific Ventures Ltd. et al., 3:17-cv-00238 (D. Conn.)
d. Trikona Advisers Ltd. v. Kai-Lin Chuang, 3:15-CV-01189 (D. Conn.)

e. Trikona Advisers Ltd. v. Kai-Lin Chuang, 12-cv-3886 (E.D.N.Y.)

f. Trikona Advisers Ltd. v. Kai-Lin Chuang, 16-859 (2d Cir.)

g. Trikona Advisers Ltd. v. Haida Investments Ltd. et al., HHD-CV-126030347-S
(Conn. Sup. Ct.)

h. ARC Capital, LLC vs. Aashish Kalra, 0652931/2012 (N.Y. Sup.)

i. Rakshitt Chugh v. Aashish Kalra, 0650007/2013 (N.Y. Sup.)

 

j. Chugh et al. v. Kalra et al., HHD-CV-XX-XXXXXXX-S (Conn. Sup. Ct.)

k. ARC Capital, LLC v. Asia Pacific Ltd. et al., X03-HHD-CV XX-XXXXXXX-S (Conn.
Sup. Ct.)

 
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 13 of 54

l, ARC Capital, LLC v. Asia Pacific Ltd. et al, No. A.C. 39319 (Ct. App.)

m. Trikona Advisers Ltd. v. Haida Investments Ltd. et al, S.C. 19439 (Conn.)

8. All documents concerning Your ownership interest in Asia Pacific from 2000 to

the present, including all documents concerning the value of any such ownership interest.

9, All documents concerning Your ownership interest in Trikona from 2000 to the

present, including all documents concerning the value of any such ownership interest.

10. All correspondence and documents between You, Saurabh Killa, and/or Ravindra
Chitnis from 2008 to the present, including, but not limited to, e-mails, text messages,

voicemails, and records of phone calls.

11. All documents related to your engagement of Adler Pollock and Gilleran in

connection with potential litigation against Chugh and related entities.

12. All documents regarding your search for counsel to represent you, Asia Pacific, or

Trikona in connection with litigation against Chugh and related entities.

13. All documents regarding the removal of Chugh from the board of directors of
Trikona, including but not limited to, communications with other board members regarding the

removal of Chugh.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 14 of 54

14. — All documents regarding payments made by Trikona to any director of Trikona

from 2011 to the present.

15. All documents regarding the legal status of Trikona.

16. All documents regarding the appointment of liquidators in the Cayman Islands for
Trikona.
17. All documents regarding actions taken by liquidators in the Cayman Islands

regarding the winding-up of Trikona.

18. All documents regarding efforts by You to negotiate with Chugh regarding the

division of Trikona from 2009 to the present.

19. All documents used to respond to the above Interrogatories.

20. All documents (including all correspondence or cover letters) sent by Plaintiffs,

their attorneys or agents to any person concerning the allegations in the Complaint.

21. All documents showing the source of funds used to pay the invoices of Adler

Pollock as set forth in Plaintiffs’ January 31, 2019 Damages Analysis.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 15 of 54

Dated: April 24, 2019

10

Respectfully submitted,

/s/ Kim Rinehart

Kim E. Rinehart (ct24427)
Timothy A. Diemand (ct18075)
William H. Prout, Jr. (ct05494)
David R. Roth (ct29876)
Wiggin and Dana LLP

One Century Tower

265 Church Street

P.O. Box 1832

New Haven, Connecticut 06508-1832
Tel.: (203) 498-4377

Fax: (203) 782-2889
krinehart@wiggin.com
tdiemand@wiggin.com
wprout@wiggin.com
droth@wiggin.com

Attorneys for Adler Pollock & Sheehan,
P.C, and Michael Gilleran
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 16 of 54

CERTIFICATE OF SERVICE
L hereby certify that on April 24, 2019, a copy of the foregoing was served by e-mail on
the following counsel of record, with copy by mail:

Andrew B. Bowman

Law Offices of Andrew Bowman

1804 Post Road, East

Westport, CT 06880

203-259-0599

Email: andrew@andrewbowmanlaw.com

/s/ Kim Rinehart
Kim E. Rinehart (ct24427)

11
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 17 of 54

 

EXHIBIT C

 

 

 
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 18 of 54

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

AASHISH KALRA,
ASIA PACIFIC VENTURES, LTD.,
TRIKONA ADVISERS LIMITED,
CASE NO 3:18-cv-00260-KAD

Plaintiffs

VS.

ADLER POLLOCK & SHEEHAN, P.C.,
MICHAEL GILLERAN,

Defendants. : April 24, 2019

 

DEFENDANTS’ FIRST SET OF INTERROGATORIES
AND REQUESTS FOR PRODUCTION DIRECTED TO ASIA PACIFIC

Pursuant to Federal Rules of Civil Procedure 33 and 34, and Local Rule 26, Defendants
hereby requests that Plaintiff answer the following Interrogatories under oath within thirty (30)
days hereof, and produce the following documents at the offices of Wiggin and Dana LLP, 265

Church Street, New Haven, Connecticut 06510, within thirty (0) days hereof.

INSTRUCTIONS AND DEFINITIONS
1, If you object to any portion of an Interrogatory or Request for Production, please

provide all information, and produce all documents, called for in that portion of the Interrogatory
or Request for Production to which you do not object. For example, if you object to any portion
of an Interrogatory or Request for Production on the ground that it is too broad, please provide
such information, and produce such documents, as are concededly relevant. If you object to any
portion of an Interrogatory or Request for Production on the ground that to provide the
information, or to produce the documents requested, would constitute an undue burden, please

provide such information, and produce such documents, as can be supplied without undertaking
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 19 of 54

an undue burden. If you object to any portion of an Interrogatory or Request for Production on
the ground that it seeks privileged information, please provide such information, and produce

such documents, as are concededly non-privileged.

2. For those portions of any Interrogatory or Request for Production to which you
object, please identify, by number, the Interrogatory or Request for Production to which you

object, and state the reason(s) for such objection.

3, If you object to any portion of any Interrogatory or Request for Production on the
grounds that it seeks privileged information, please provide in a privilege log in the form

required by Local Rule 26(e).

4, The definitions and rules of construction set forth in the Federal Rules of Civil

Procedure and Local Rule 26 are hereby incorporated into these Interrogatories and Requests for

Production.

5, “Complaint” means Plaintiffs’ June 5, 2018 Amended Complaint.

6. Unless otherwise noted, the following definitions shall apply to these discovery
requests:

(a) “Kalra” means plaintiff Aashish Kalra.
(b) “Asia Pacific,” “You,” “Your,” or “Yours” means plaintiff Asia Pacific
Ventures, Ltd.

(c) “Trikona” means plaintiff Trikona Advisors Limited.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 20 of 54

(d) “Adler Pollock” means defendant Adler Pollock & Sheehan PC.
(e) “Gilleran” means defendant Michael Gilleran.

(f) “Chugh” means Rakshitt Chugh.

(g) “ARC Capital” means ARC Capital LLC.

(h) “Haida” means Haida Investments, Ltd.

INTERROGATORIES

Introduction

1, Identify the board resolution or other action by which Asia Pacific ratified the

filing of this suit.

2. From 2000 to the present, identify all current and former officers, directors,

employees or agents (including attorneys, accountants, auditors or advisors) of Asia Pacific.

3. From 2000 to the present, identify all of Your current and former attorneys or
accountants.
4, Identify any persons or entities who may have information concerning the

allegations in the Complaint.

5. Identify all persons whom You may call as a witness to testify at trial.

6. Identify all expert witnesses whom You may call to testify at trial.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 21 of 54

Count One — Legal Malpractice
7. Identify the board resolution or other action by which Asia Pacific retained Adler
Pollock and Gilleran to represent it in connection with litigation against Chugh and related

entities.

8. Identify all facts supporting Your claim (Complaint §10) that Adler Pollock and
Gilleran “fail[ed] to render professional services exercising that degree of skill and learning that
should have been applied by a prudent reputable member of the profession under all
circumstances in the community in the fields for law for which defendants were retained and

represented Kalra, Asia Pacific and Trikona.”

9, Are you asserting claims in this lawsuit for any actions taken by Gilleran after he
left the employ of Adler Pollock in or around January of 2015? If Your answer is anything
other than an unqualified no, identify all facts supporting your contention that any such claims
were not released in connection with the Settlement Agreement entered into on or around March

2017 among and between Kalra, Asia Pacific, Trikona, Gilleran and Burns & Levinson.

10. Identify all facts supporting Your claim (Complaint 41 0(f)) that Defendants
rendered opinions concerning the removal of Chugh as a Director of Trikona “to enable the

defendants to be paid legal fees that vastly exceeded the ability of either Asia Pacific or Kalra to

2

pay.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 22 of 54

Count Two — Breach of Fiduciary Duty
11. Identify all facts supporting Your claim (Complaint 414) that Adler Pollock and

Gilleran “breached . . . their fiduciary duty to plaintiffs.”

12. Identify all facts supporting Your claim (Complaint §14(d)) that defendants “were
guilty of self-dealing and conflict of interest when they subordinated the interests of plaintiffs to

the pecuniary and financial interests of themselves.”

13. Identify all facts supporting Your claim (Complaint 14(e)) that defendants

“charg[ed] exorbitant fees.”

14. Identify all facts supporting Your claim (Complaint {14(e)) that defendants

“churn[ed] hours needlessly.”

15. Identify all facts supporting Your claim (Complaint {1 4(e)) that defendants made
false representations “to exploit and subordinate the legal and financial interests of plaintiffs to

the financial interests of defendants.”

16. Before March of 2015, did You, Kalra or Trikona ever object to charges
contained on any invoice submitted by Adler Pollock to You, Kalra or Trikona? If yes, for each
invoice identify:

(a) the invoice number and date;
(b) the charges objected to;

(c) who the objections were made to; and
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 23 of 54

(d) the basis for the objections.

Damages

17. What was the value of Asia Pacific’s 50% ownership in Trikona as of January
2012?

18. Identify all facts supporting Plaintiffs’ January 31, 2019 Damages Analysis.

19. Identify how each figure contained in Plaintiffs’ January 31,2019 Damages

Analysis was calculated.

20.  Inconnection with the legal fees paid to Adler Pollock as set forth in Plaintiffs’

January 31, 2019 Damages Analysis, for each invoice paid, identify who paid the invoice.

REQUESTS FOR PRODUCTION

1, All documents concerning the allegations in the Complaint.

2. All documents concerning Plaintiffs’ January 31, 2019 Damages Analysis.

3, All of Your tax returns (federal, state or foreign) from 2008 to the present.

4, All documents regarding the formation and corporate structure of Asia Pacific.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 24 of 54

5. All financial records of Asia Pacific from 2008 to the present (including but not
limited to audited or unaudited financial statements, profit and loss statements, statements of

assets and statements of liabilities).

6. Documents sufficient to show all board members of Asia Pacific from 2008 to the

present.

7. Documents sufficient to show the corporate structure and organization of Asia

Pacific from 2008 to the present, such as organizational charts.

8. All documents regarding Asia Pacific’s decision to bring and participate in

litigation against Chugh and related entities.

9. All financial records received from Trikona from 2008 to the present (including
but not limited to audited or unaudited financial statements, profit and loss statements,

statements of assets and statements of liabilities).

10. All documents (including pleadings, correspondence, invoices, discovery requests
and responses thereto) concerning the following lawsuits:

a. ARC Capital LLC v. Asia Pacific Limited, Cause No. FSD 18 of 2012 (AJJ)
(Cayman Islands Court of Justice)

b. Trikona Advisers Limited v. Chugh et al., 3:11-cv-2015 (D. Conn.)
C. ARC Capital LLC v. Asia Pacific Ventures Ltd. et al., 3:17-cv-00238 (D. Conn.)
d. Trikona Advisers Ltd. v. Kai-Lin Chuang, 3:15-CV-01189 (D. Conn.)

€. Trikona Advisers Ltd. v. Kai-Lin Chuang, 12-cv-3886 (E.D.N.Y.)
7
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 25 of 54

f. Trikona Advisers Ltd. v. Kai-Lin Chuang, 16-859 (2d Cir.)

g. Trikona Advisers Ltd. v. Haida Investments Ltd. et_al., HHD-CV-126030347-S
(Conn. Sup. Ct.)

h. ARC Capital, LLC vs. Aashish Kalra, 065293 1/2012 (N.Y. Sup.)

i. Rakshitt Chugh v. Aashish Kalra, 0650007/2013 (N.Y. Sup.)

 

 

j. Chugh et al. v. Kalra et al., HHD-CV-XX-XXXXXXX-S (Conn. Sup. Ct.)

k. ARC Capital, LLC v. Asia Pacific Ltd. et al., X03-HHD-CV15-5040236-S (Conn.
Sup. Ct.)

I, ARC Capital, LLC v. Asia Pacific Ltd. et al., No. A.C. 39319 (Ct. App.)

 

m. Trikona Advisers Ltd. v. Haida Investments Ltd. et al., $.C. 19439 (Conn.)

11. All documents concerning the ownership of Asia Pacific from 2000 to the present,

including all documents concerning the value of any ownership interests.

12. All documents concerning Your ownership interest in Trikona from 2000 to the

present, including all documents concerning the value of any such ownership interest.

13. All documents used to respond to the above Interrogatories.

14. All documents (including all correspondence or cover letters) sent by Plaintiffs,

their attorneys or agents to any person concerning the allegations in the Complaint.

15. All documents showing the source of funds used to pay the invoices of Adler

Pollock as set forth in Plaintiffs’ January 31, 2019 Damages Analysis.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 26 of 54

Dated: April 24, 2019

Respectfully submitted,

/s/ Kim Rinehart

Kim E. Rinehart (ct24427)
Timothy A. Diemand (ct18075)
William H. Prout, Jr. (ct05494)
David R. Roth (ct29876)
Wiggin and Dana LLP

One Century Tower

265 Church Street

P.O. Box 1832

New Haven, Connecticut 06508-1832
Tel.: (203) 498-4377

Fax: (203) 782-2889
krinehart@wiggin.com
tdiemand@wiggin.com
wprout@wiggin.com
droth@wiggin.com

Attorneys for Adler Pollock & Sheehan,
P.C. and Michael Gilleran
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 27 of 54

CERTIFICATE OF SERVICE
I hereby certify that on April 24, 2019, a copy of the foregoing was served by e-mail on
the following counsel of record, with copy by mail:

Andrew B. Bowman

Law Offices of Andrew Bowman

1804 Post Road, East

Westport, CT 06880

203-259-0599

Email: andrew@andrewbowmanlaw.com

/s/ Kim Rinehart
Kim E. Rinehart (ct24427)

10
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 28 of 54

 

EXHIBIT D

 

 

 
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 29 of 54

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

AASHISH KALRA,
ASIA PACIFIC VENTURES, LTD.,
TRIKONA ADVISERS LIMITED,
CASE NO 3:18-cv-00260-KAD

Plaintiffs

VS.

ADLER POLLOCK & SHEEHAN, P.C.,
MICHAEL GILLERAN,

Defendants. : APRIL 24, 2019

 

DEFENDANTS’ FIRST SET OF INTERROGATORIES AND
REQUESTS FOR PRODUCTION DIRECTED TO TRUKONA ADVISERS LIMITED

Pursuant to Federal Rules of Civil Procedure 33 and 34, and Local Rule 26, Defendants
hereby requests that Plaintiff answer the following Interrogatories under oath within thirty (30)
days hereof, and produce the following documents at the offices of Wiggin and Dana LLP, 265

Church Street, New Haven, Connecticut 06510, within thirty (30) days hereof.

INSTRUCTIONS AND DEFINITIONS
1. If you object to any portion of an Interrogatory or Request for Production, please

provide all information, and produce all documents, called for in that portion of the Interrogatory
or Request for Production to which you do not object. For example, if you object to any portion
of an Interrogatory or Request for Production on the ground that it is too broad, please provide
such information, and produce such documents, as are concededly relevant. If you object to any
portion of an Interrogatory or Request for Production on the ground that to provide the
information, or to produce the documents requested, would constitute an undue burden, please

provide such information, and produce such documents, as can be supplied without undertaking
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 30 of 54

an undue burden. If you object to any portion of an Interrogatory or Request for Production on
the ground that it seeks privileged information, please provide such information, and produce

such documents, as are concededly non-privileged.

2. For those portions of any Interrogatory or Request for Production to which you
object, please identify, by number, the Interrogatory or Request for Production to which you

object, and state the reason(s) for such objection.

3. If you object to any portion of any Interrogatory or Request for Production on the
grounds that it seeks privileged information, please provide in a privilege log in the form

required by Local Rule 26(e).

4, The definitions and rules of construction set forth in the Federal Rules of Civil

Procedure and Local Rule 26 are hereby incorporated into these Interrogatories and Requests for

Production.

5. “Complaint” means Plaintiffs’ June 5, 2018 Amended Complaint.

6. Unless otherwise noted, the following definitions shall apply to these discovery
requests:

(a) “Kalra” means plaintiff Aashish Kalra.
(b) “Asia Pacific” means plaintiff Asia Pacific Ventures, Ltd.
(c) “Trikona,” “You,” “Your,” or “Yours” means plaintiff Trikona Advisors

Limited.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 31 of 54

(d) “Adler Pollock” means defendant Adler Pollock & Sheehan PC.
(e) “Gilleran” means defendant Michael Gilleran.
(f) “Chugh” means Rakshitt Chugh.
(g) “ARC Capital” means ARC Capital LLC.
(h) “Haida” means Haida Investments, Ltd.
INTERROGATORIES
Introduction
1. From 2000 to the present, identify all current and former officers, directors,

employees or agents (including attorneys, accountants, auditors or advisors) of Trikona.

2. From 2000 to the present, identify all of Your current and former attorneys or
accountants.
3. Identify any persons or entities who may have information concerning the

allegations in the Complaint.

4, Identify all persons whom You may call as a witness to testify at trial.
5. Identify all expert witnesses whom You may call to testify at trial.
6. Identify all board resolutions or other actions by which Trikona approved its

bringing and participating in this suit in its own name.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 32 of 54

7. Where is Trikona currently incorporated?

8. What is the current legal status of Trikona in any jurisdiction where it is or was

incorporated?

9. Identify all business or other activities in which Trikona has been engaged since

2017 to the present.

Count One — Legal Malpractice

10. Identify all facts supporting Your claim (Complaint §10) that Adler Pollock and
Gilleran “fail[ed] to render professional services exercising that degree of skill and learning that
should have been applied by a prudent reputable member of the profession under all
circumstances in the community in the fields for law for which defendants were retained and

represented Kalra, Asia Pacific and Trikona.”

11. Are you asserting claims in this lawsuit for any actions taken by Gilleran after he
left the employ of Adler Pollock in or around January of 2015? If Your answer is anything other
than an unqualified no, identify all facts supporting your contention that any such claims were
not released in connection with the Settlement Agreement entered into on or around March 2017

among and between Kalra, Asia Pacific, Trikona, Gilleran and Burns & Levinson.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 33 of 54

12. Identify all facts supporting Your claim (Complaint {1 0(f)) that Defendants
rendered opinions concerning the removal of Chugh as a Director of Trikona “to enable the

defendants to be paid legal fees that vastly exceeded the ability of either Asia Pacific or Kalra to

39

pay.

Count Two — Breach of Fiduciary Duty
13. Identify all facts supporting Your claim (Complaint {{14) that Adler Pollock and

Gilleran “breached . . . their fiduciary duty to plaintiffs.”

14. Identify all facts supporting Your claim (Complaint /14(d)) that defendants “were
guilty of self-dealing and conflict of interest when they subordinated the interests of plaintiffs to

the pecuniary and financial interests of themselves.”

15. Identify all facts supporting Your claim (Complaint 11 4(e)) that defendants

“charg[ed] exorbitant fees.”

16. Identify all facts supporting Your claim (Complaint {11 4(e)) that defendants

“churn[ed] hours needlessly.”

17. Identify all facts supporting Your claim (Complaint {11 4(e)) that defendants made
false representations “to exploit and subordinate the legal and financial interests of plaintiffs to

the financial interests of defendants.”
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 34 of 54

18. Before March of 2015, did You, Asia Pacific or Kalra ever object to charges
contained on any invoice submitted by Adler Pollock to You, Asia Pacific or Kalra? If yes, for
each invoice identify:

(a) the invoice number and date;
(b) the charges objected to;
(c) whom the objections were made to; and

(d) the basis for the objections.

Damages

19, What was the value of Trikona as of January 2012?

20. | What were the assets of Trikona as of January 2012?

21. | What were the liabilities of Trikona as of January 2012?

22. What is Trikona’s value today?

23. Identify any assets or liabilities of Trikona today.

24. — Identify all facts supporting Plaintiffs’ January 31, 2019 Damages Analysis.

25. Identify how each figure contained in Plaintiffs’ January 31, 2019 Damage

Analysis was calculated.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 35 of 54

26.  Inconnection with the legal fees paid to Adler Pollock as set forth in Plaintiffs’

January 31, 2019 Damage Analysis, for each invoice paid, identify who paid the invoice.

REQUESTS FOR PRODUCTION

1, All documents concerning the allegations in the Complaint.

2. All documents concerning Plaintiffs’ January 31, 2019 Damage Analysis.

3. All of Your tax returns (federal, state or foreign) from 2008 to the present.
4, All board resolutions of Trikona from 2011 to the present.
5. All documents relating to the appointment of board members for Trikona from

2011 to the present.

6. All documents regarding Trikona’s incorporation and present legal status in the

jurisdictions where it is or was incorporated.

7. All documents regarding the legal authority of Trikona to bring this action in its

own name.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 36 of 54

8.

All documents concerning the appointment of liquidators for Trikona in the

Cayman Islands pursuant to orders of the Cayman Island courts, including, but not limited to, in

Cause No. FSD 18 of 2012 (AJJ).

9.

10.

All documents related to the activities of the official liquidators.

All financial records of Trikona from 2008 to the present (including but not

limited to audited or unaudited financial statements, profit and loss statements, statements of

assets and statements of liabilities).

11.

All documents (including pleadings, correspondence, invoices, discovery requests

and responses thereto) concerning the following lawsuits:

a.

k.

ARC Capital LLC v. Asia Pacific Limited, Cause No. FSD 18 of 2012 (AJJ)
(Cayman Islands Court of Justice)

Trikona Advisers Limited v. Chugh et al., 3:11-cv-2015 (D. Conn.)

ARC Capital LLC v. Asia Pacific Ventures Ltd. et al., 3:17-cv-00238 (D. Conn.)
Trikona Advisers Ltd. v. Kai-Lin Chuang, 3:15-CV-01189 (D. Conn.)

Trikona Advisers Ltd. v. Kai-Lin Chuang, 12-cv-3886 (E.D.N.Y.)

Trikona Advisers Ltd. v. Kai-Lin Chuang, 16-859 (2d Cir.)

Trikona Advisers Ltd. v. Haida Investments Ltd. et al., HHD-CV-126030347-S
(Conn. Sup. Ct.)

ARC Capital, LLC vs. Aashish Kalra, 065293 1/2012 (N.Y. Sup.)
Rakshitt Chugh v. Aashish Kalra, 0650007/2013 (N.Y. Sup.)
Chugh et al. v. Kalra et al., HHD-CV-XX-XXXXXXX-S (Conn. Sup. Ct.)

ARC Capital, LLC v. Asia Pacific Ltd. et al., X03-HHD-CV15-5040236-S (Conn.
Sup. Ct.)
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 37 of 54

I. ARC Capital, LLC v. Asia Pacific Ltd. et al., No. A.C. 39319 (Ct. App.)

m. Trikona Advisers Ltd. v. Haida Investments Ltd. et al., S.C. 19439 (Conn.)

12. All documents concerning Asia Pacific and/or Kalra's ownership interest in

Trikona from 2000 to the present, including all documents concerning the value of any such

ownership interest.

13. All documents regarding any payments made by Trikona to Kalra or any other

present or past member of the board of directors from 2009 to the present.

14. All documents used to respond to the above Interrogatories.

15. All documents (including all correspondence or cover letters) sent by Plaintiffs,

their attorneys or agents to any person concerning the allegations in the Complaint.

16. All documents showing the source of funds used to pay the invoices of Adler

Pollock as set forth in Plaintiffs’ January 31, 2019 Damages Analysis.
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 38 of 54

Dated: April 24, 2019

10

Respectfully submitted,

/s/ Kim Rinehart

Kim E. Rinehart (ct24427)
Timothy A. Diemand (ct18075)
William H. Prout, Jr. (ct05494)
David R. Roth (ct29876)
Wiggin and Dana LLP

One Century Tower

265 Church Street

P.O. Box 1832

New Haven, Connecticut 06508-1832
Tel.: (203) 498-4377

Fax: (203) 782-2889
krinehart@wiggin.com
tdiemand@wiggin.com
wprout@wiggin.com
droth@wiggin.com

Attorneys for Adler Pollock & Sheehan,
P.C. and Michael Gilleran
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 39 of 54

CERTIFICATE OF SERVICE
I hereby certify that on April 24, 2019, a copy of the foregoing was served by e-mail on
the following counsel of record, with copy by mail:

Andrew B. Bowman

Law Offices of Andrew Bowman

1804 Post Road, East

Westport, CT 06880

203-259-0599

Email: andrew@andrewbowmanlaw.com

/s/ Kim Rinehart
Kim E. Rinehart (ct24427)

11
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 40 of 54

 

EXHIBIT E

 

 

 

 
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 41 of 54

11/18/2019

Query Reports Utilities

CT CMECF NextGen

Log Out
DFM,EFILE

U.S. District Court
District of Connecticut (New Haven)
CIVIL DOCKET FOR CASE #: 3:18-cv-00260-KAD

Kalra et al v. Adler Pollock & Sheehan P.C. et al
Assigned to: Judge Kari A. Dooley
Cause: 28:1441 Petition for Removal- Contract Dispute

Date Filed: 02/12/2018

Jury Demand: Both

Nature of Suit: 190 Contract: Other
Jurisdiction: Diversity

Plaintiff
Aashish Kalra represented by Andrew B. Bowman
Law Offices of Andrew Bowman
1804 Post Road, East
Westport, CT 06880
203-259-0599
Email: andrew@andrewbowmanlaw.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Plaintiff
Asia Pacific Ventures Limited represented by Andrew B. Bowman
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Plaintiff
Trikona Advisers Limited represented by Andrew B. Bowman
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
V.
Defendant
Adler Pollock & Sheehan P.C. represented by Benjamin H. Diessel
Wiggin & Dana-NH

https://ecf.ctd.uscourts.gov/cgi-bin/DktRpt.pi?110050083521021-L_1_0-1

One Century Tower

265 Church Street P.O. Box 1832
New Haven, CT 06508-1832
203-498-4304

Fax: 203-782-2889

Email: bdiessel@wiggin.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Ivana Deyrup Greco
Wiggin & Dana-NH
1/9
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 42 of 54
CT CMECF NextGen

11/18/2019

Defendant
Michael Gilleran

https://ecf.ctd.uscourts.gov/cgi-bin/DktRpt.pl? 11005008352 1021-L_1_0-1

represented by

One Century Tower

265 Church Street P.O. Box 1832
New Haven, CT 06508-1832
203-498-4455

Fax: 203-782-2889

Email: igreco@wiggin.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Kim E. Rinehart

Wiggin & Dana-NH

One Century Tower

265 Church Street P.O. Box 1832
New Haven, CT 06508-1832
203-498-4363

Fax: 203-782-2889

Email: krinehart@wiggin.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

David R. Roth

Wiggin & Dana-NH

One Century Tower

265 Church Street P.O. Box 1832
New Haven, CT 06508-1832
203-498-4394

Fax: 203-782-2889

Email: droth@wiggin.com
ATTORNEY TO BE NOTICED

Timothy Andrew Diemand
Wiggin & Dana-Htfd

20 Church St.

Hartford, CT 06103
860-297-3738

Fax: 860-525-9380

Email: tdiemand@wiggin.com
ATTORNEY TO BE NOTICED

William H. Prout , Jr.

Wiggin & Dana

One Century Tower

265 Church Street P.O. Box 1832
New Haven, CT 06508-1832
203-498-4400

Fax: 203-782-2889

Email: wprout@wiggin.com
ATTORNEY TO BE NOTICED

Benjamin H. Diessel

(See above for address)

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

2/9
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 43 of 54
11/18/2019 CT CMECF NextGen

Ivana Deyrup Greco

(See above for address)

LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Kim E. Rinehart

(See above for address)

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

David R. Roth
(See above for address)
ATTORNEY TO BE NOTICED

Timothy Andrew Diemand
(See above for address)
ATTORNEY TO BE NOTICED

William H. Prout , Jr.
(See above for address)

ATTORNEY TO BE NOTICED
Counter Claimant
Adler Pollock & Sheehan P.C. represented by Benjamin H. Diessel
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Kim E. Rinehart

(See above for address)

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

David R. Roth
(See above for address)
ATTORNEY TO BE NOTICED

Timothy Andrew Diemand
(See above for address)
ATTORNEY TO BE NOTICED

William H. Prout , Jr.
(See above for address)

ATTORNEY TO BE NOTICED
Counter Claimant
Michael Gilleran represented by Benjamin H. Diessel
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Kim E. Rinehart
(See above for address)

https://ecf.ctd.uscourts.gov/cgi-bin/DktRpt.pl?110050083521021-L_1_0-4 3/9
11/18/2019

V.

Counter Defendant

Asia Pacific Ventures Limited

Counter Defendant
Aashish Kalra

Counter Defendant

Trikona Advisers Limited

Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 44 of 54

CT CMECF NextGen

LEAD ATTORNEY
ATTORNEY TO BE NOTICED

David R. Roth
(See above for address)
ATTORNEY TO BE NOTICED

Timothy Andrew Diemand
(See above for address)
ATTORNEY TO BE NOTICED

William H. Prout, Jr.
(See above for address)
ATTORNEY TO BE NOTICED

represented by Andrew B. Bowman
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

represented by Andrew B. Bowman
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

represented by Andrew B. Bowman
(See above for address)

 

 

 

 

 

 

LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Date Filed # | Docket Text

02/12/2018 1 | NOTICE OF REMOVAL by Adler Pollock & Sheehan P.C., Michael C Gilleran from
Connecticut Superior Court J.D. to be determined, case number not available at this time.
Filing fee $ 400 receipt number CCTDC-4716536, filed by Adler Pollock & Sheehan P.C.,
Michael C Gilleran.(Rinehart, Kim) (Entered: 02/12/2018)

02/12/2018 2 | NOTICE by Adler Pollock & Sheehan P.C., Michael C Gilleran [Notice of Pending
Motions] (Rinehart, Kim) (Entered: 02/12/2018)

02/12/2018 3 | Corporate Disclosure Statement by Adler Pollock & Sheehan P.C., Michael C Gilleran.
(Rinehart, Kim) (Entered: 02/12/2018)

02/12/2018 4 | NOTICE of Appearance by Kim E. Rinehart on behalf of Adler Pollock & Sheehan P.C.,
Michael C Gilleran (Rinehart, Kim) (Entered: 02/12/2018)

02/12/2018 5 | NOTICE of Appearance by Benjamin H. Diessel on behalf of Adler Pollock & Sheehan
P.C., Michael C Gilleran (Diessel, Benjamin) (Entered: 02/12/2018)

 

 

 

 

httos://ecf.ctd.uscourts.gov/cgi-bin/DktRpt.pl?110050083521021-L_1_0-1

 

4/9
11/18/2019

02/12/2018

Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 45 of 54

CT CMECF NextGen
Judge Michael P. Shea added. (Anastasio, F.) (Entered: 02/13/2018)

 

02/12/2018

j~

Order on Pretrial Deadlines: Motions to Dismiss due on 5/13/2018. Amended Pleadings
due by 4/13/2018 Discovery due by 8/14/2018 Dispositive Motions due by 9/13/2018
Signed by Clerk on 2/13/2018.(Fanelle, Nicholas) (Entered: 02/13/2018)

 

02/12/2018

loo

ELECTRONIC FILING ORDER - PLEASE ENSURE COMPLIANCE WITH
COURTESY COPY REQUIREMENTS IN THIS ORDER
Signed by Judge Michael P. Shea on 2/12/2018.(Fanelle, Nicholas) (Entered: 02/13/2018)

 

02/12/2018

[No

STANDING PROTECTIVE ORDER
Signed by Judge Michael P. Shea on 5/12/2018.(Fanelle, Nicholas) (Entered: 02/13/2018)

 

02/13/2018

Ion

NOTICE of Appearance by William H. Prout, Jr on behalf of Adler Pollock & Sheehan
P.C., Michael Gilleran (Prout, William) (Entered: 02/13/2018)

 

02/13/2018

NOTICE TO COUNSEL/SELF-REPRESENTED PARTIES : Counsel or self-representing
parties initiating or removing this action are responsible for serving all parties with
attached documents and copies of 9 Protective Order, 4 Notice of Appearance filed by
Michael Gilleran, Adler Pollock & Sheehan P.C., 1 Notice of Removal, filed by Michael
Gilleran, Adler Pollock & Sheehan P.C., 7 Order on Pretrial Deadlines, 2 Notice (Other)
filed by Michael Gilleran, Adler Pollock & Sheehan P.C., 3 Corporate Disclosure
Statement filed by Michael Gilleran, Adler Pollock & Sheehan P.C., 8 Electronic Filing
Order, 5 Notice of Appearance filed by Michael Gilleran, Adler Pollock & Sheehan P.C., 6
Notice of Appearance filed by Michael Gilleran, Adler Pollock & Sheehan P.C.

Signed by Clerk on 2/13/2018. (Attachments: # | Attachment)(Fanelle, Nicholas)
(Entered: 02/13/2018)

 

02/14/2018

Consent MOTION for Extension of Time until May 13, 2018 to Answer or Otherwise
Respond to Plaintiffs' Complaint by Adler Pollock & Sheehan P.C., Michael Gilleran.
(Rinehart, Kim) (Entered: 02/14/2018)

 

02/15/2018

12

ORDER. The 11 consent motion for extension is hereby GRANTED. Further extensions
are unlikely.

Signed by Judge Michael P. Shea on 2/15/2018. (Self, A.) (Entered: 02/15/2018)

 

02/15/2018

Answer deadline updated for Adler Pollock & Sheehan P.C. to 5/13/2018; Michael
Gilleran to 5/13/2018. (Johnson, D.) (Entered: 02/15/2018)

 

02/15/2018

NOTICE by Adler Pollock & Sheehan P.C., Michael Gilleran Notice of Filing and Service
of Removal (Rinehart, Kim) (Entered: 02/15/2018)

 

02/20/2018

NOTICE by Adler Pollock & Sheehan P.C., Michael Gilleran [Removal Statement]
(Rinehart, Kim) (Entered: 02/20/2018)

 

 

04/20/2018

 

 

ORDER. The Court has reviewed the file in this case to monitor the parties' compliance
with Local Rule 26(f). Local Rule 26(f) provides that, within 30 days after the appearance
of any defendant, the attorneys of record and any unrepresented parties must confer for
purposes described in Fed. R. Civ. P. 26(f). Local Rule 26(f) further provides that, within
14 days after the conference, the participants must jointly file a report of the conference
using Form 26(f). It appears that more than forty-four days have passed since the
appearance of a defendant in this case but no report has been filed. Accordingly, it is
hereby ordered that the parties file on or before May 4, 2018, (1) a written statement
signed by all counsel of record demonstrating that this case is exempt from the
requirement of filing a Form 26(f) report; or (2) a Form 26(f) report along with a written
statement signed by all counsel of record explaining why sanctions should not be imposed
for the parties' failure to comply with Local Rule 26(f). Failure to comply with this order

httos://ecf.ctd.uscourts.qov/cgi-bin/DktRpt.pl?110050083521021-L_1_0-1

 

5/9
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 46 of 54
11/48/2019 CT CMECF NextGen

will result in dismissal of the complaint.
Signed by Judge Michael P. Shea on 4/20/2018. (Self, A.) (Entered: 04/20/2018)

04/20/2018 Set Deadlines: Rule 26 Meeting Report due by 5/4/2018 (Johnson, D.) (Entered:
04/23/2018)

REPORT of Rule 26(f) Planning Meeting. (Rinehart, Kim) (Entered: 05/04/2018)

 

 

05/04/2018 1
05/04/2018

oN

 

—
~~]

NOTICE by Adler Pollock & Sheehan P.C., Michael Gilleran re 16 Report of Rule 26(f)
Planning Meeting (Rinehart, Kim) (Entered: 05/04/2018)

 

CX

05/07/2018 18 | ORDER. In light of the parties 16 Rule 26(f) report, the Court hereby sets forth the

deadlines in the attached.

Signed by Judge Michael P. Shea on 5/7/2018. (Self, A.) (Entered: 05/07/2018)

05/14/2018 19 | MOTION to Dismiss by Adler Pollock & Sheehan P.C., Michael Gilleran.Responses due
by 6/4/2018 (Attachments: # | Memorandum in Support of Motion to Dismiss)(Rinehart,
Kim) (Entered: 05/14/2018)

05/15/2018 20 | ORDER. Defendants have filed a 19 motion to dismiss Plaintiff's complaint for failure to
state a claim. On or before, June 5, 2018, Plaintiff shall either file a response to the motion
or file an amended complaint in which Plaintiff pleads as many facts as possible,
consistent with Rule 11, to address the alleged defects discussed in Defendants'
memorandum of law. The Court will not allow further amendments after June 5, 2018. If
Plaintiff chooses to amend and if Defendants renew the motion to dismiss, Defendants

may incorporate by reference any prior briefing

Signed by Judge Michael P. Shea on 5/15/2018. (Self, A.) (Entered: 05/15/2018)

05/15/2018 Set/Reset Deadlines as to 19 MOTION to Dismiss .(Responses due by 6/5/2018, ), or(
Amended Complaint due by 6/5/2018) (Johnson, D.) (Entered: 05/15/2018)

 

 

 

 

 

06/05/2018 21 | AMENDED COMPLAINT against All Defendants, filed by Aashish Kalra.(Bowman,
Andrew) (Entered: 06/05/2018)
06/05/2018 22 | Memorandum in Opposition re 19 MOTION to Dismiss filed by Aashish Kalra. (Bowman,

Andrew) (Entered: 06/05/2018)

06/05/2018 23 | MOTION to Seal Settlement Agreement by Aashish Kalra. (Bowman, Andrew) (Entered:
06/05/2018)

06/06/2018 24 | ORDER. The 23 motion to seal settlement agreement is hereby DENIED WITHOUT
PREJUDICE. "[A] judge must carefully and skeptically review sealing requests to insure
that there really is an extraordinary circumstance or compelling need" warranting
encroachment upon the public's right to access court documents. Video Software Dealers
Assoc. v. Orion Pictures, Corp. (In re Orion Pictures Corp.),21 F.3d 24, 27 (2d Cir.1994).
In this District, the Local Rules expressly dictate that the Court mayseala judicial
document only by an order which 'shall include particularized findings demonstrating
thatsealingis supported by clear and compelling reasons and is narrowly tailored to serve
those reasons." Travelers Indem. Co. v. Excalibur Reinsurance Corp., No. 3:11-CV-1209
CSH, 2013 WL 4012772, at *3 (D. Conn. Aug. 5, 2013) (quoting D. Conn. L. Civ. R. 5(€)
(3)). The plaintiffs! motion does not demonstrate this "compelling need." The plaintiffs
may refile their motion with a particularized showing regarding why sealing is warranted
in this instance.

 

 

Signed by Judge Michael P. Shea on 6/6/2018. (Self, A.) (Entered: 06/06/2018)

 

 

 

 

 

06/06/2018 25 | ORDER. In light of the 21 amended complaint, the 19 motion to dismiss is hereby
httos://ecf.ctd.uscourts.gov/cai-bin/DktRot.pl?110050083521021-L_1_0-1 6/9
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 47 of 54
11/18/2019 CT CMECF NextGen

DENIED WITHOUT PREJUDICE.

Signed by Judge Michael P. Shea on 6/6/2018. (Self, A.) (Entered: 06/06/2018)

06/19/2018 26 | MOTION to Dismiss Counts IT and ITI of the Amended Complaint by Adler Pollock &
Sheehan P.C., Michael Gilleran.Responses due by 7/10/2018 (Attachments: # 1
Memorandum in Support of Motion to Dismiss Counts II and III of the Amended
Complaint)(Rinehart, Kim) (Entered: 06/19/2018)

 

 

07/10/2018 27 | Memorandum in Opposition to Defendants Renewed Motion re 26 MOTION to Dismiss
Counts II and II of the Amended Complaint filed by Aashish Kalra. (Bowman, Andrew)
(Entered: 07/10/2018)

07/12/2018 28 | MOTION for Extension of Time to File Response/Reply Memorandum in Support as to 26
MOTION to Dismiss Counts I and II of the Amended Complaint until July 30, 2018 by
Adler Pollock & Sheehan P.C., Michael Gilleran. (Rinehart, Kim) (Entered: 07/12/2018)

 

 

07/13/2018 29 | ORDER. The 28 motion for extension of time is hereby GRANTED. The defendants will
have until July 30, 2018 to file a reply brief.

Signed by Judge Michael P. Shea on 7/13/2018. (Self, A.) (Entered: 07/ 13/2018)

07/13/2018 Set Deadlines as to 26 MOTION to Dismiss Counts II and III of the Amended Complaint.
Responses due by 7/30/2018 (Johnson, D.) (Entered: 07/16/2018)

07/30/2018 30 | REPLY to Response to 26 MOTION to Dismiss Counts I and III of the Amended
Complaint filed by Adler Pollock & Sheehan P.C., Michael Gilleran. (Rinehart, Kim)
(Entered: 07/30/2018)

09/19/2018 31 | ORDER OF TRANSFER. Case reassigned to Judge Kari A Dooley for all further
proceedings
Signed by Clerk on 9/19/18.(Walker, J.) (Entered: 09/19/2018)

 

 

 

 

 

 

09/26/2018 32. | NOTICE of Appearance by David R. Roth on behalf of Adler Pollock & Sheehan P.C.,
Michael Gilleran (Roth, David) (Entered: 09/26/2018)
10/17/2018 33 | ORDER on Reassigned Case. Please see attached.
Signed by Judge Kari A. Dooley on 10/17/2018. (Grossfeld, Eric) (Entered: 10/17/2018)
10/31/2018 34 | Joint STATUS REPORT by Adler Pollock & Sheehan P.C., Michael Gilleran. (Rinehart,

Kim) (Entered: 10/31/2018)

11/05/2018 35 | NOTICE of Hearing on Motion re: 26 MOTION to Dismiss Counts IJ and IIT of the
Amended Complaint. ALL PERSONS ENTERING THE COURTHOUSE MUST
PRESENT PHOTO IDENTIFICATION.

 

Motion Hearing set for 1/14/2019 12:00 PM in Courtroom Four-Annex, 915 Lafayette
Blvd., Bridgeport, CT before Judge Kari A. Dooley
Signed by Judge Kari A. Dooley on 11/5/2018.(Grossfeld, Eric) (Entered: 11/05/2018)

11/05/2018 36 | NOTICE OF E-FILED CALENDAR: THIS IS THE ONLY NOTICE COUNSEL/THE
PARTIES WILL RECEIVE.ALL PERSONS ENTERING THE COURTHOUSE MUST
PRESENT PHOTO IDENTIFICATION. Motion Hearing set for 1/14/2019 12:00 PM in
Courtroom Four-Annex, 915 Lafayette Blvd., Bridgeport, CT before Judge Kari A. Dooley
(Grossfeld, Eric) (Entered: 11/05/2018)

NOTICE of Appearance by Timothy Andrew Diemand on behalf of Adler Pollock &
Sheehan P.C., Michael Gilleran (Diemand, Timothy) (Entered: 01/09/2019)

 

 

01/09/2019 3

aw]

|

 

 

 

 

 

httos://ecf.ctd.uscourts.gov/cai-bin/DktRpt.pl?110050083521021-L._1_0-1 7/9
11/18/2019
01/14/2019

Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 48 of 54

Cob
oO

|

CT CMECF NextGen

Minute Entry. Proceedings held before Judge Kari A. Dooley: taking under advisement 26
Motion to Dismiss; Motion Hearing held on 1/14/2019 re 26 MOTION to Dismiss Counts
II and II of the Amended Complaint filed by Michael Gilleran, Adler Pollock & Sheehan
P.C, Total Time: 48 minutes(Court Reporter: Traci Walker.) (Gould, K.) (Entered:
01/15/2019)

 

01/24/2019

ORDER granting in part and denying in part 26 Motion to Dismiss. For the reasons set
forth in the attached Memorandum of Decision, the Defendants' Motion to Dismiss is
DENIED as to Count Two and GRANTED as to Count Three. So Ordered.

Signed by Judge Kari A. Dooley on 1/24/2019. (Grossfeld, Eric) (Entered: 01/24/2019)

 

01/25/2019

Joint STATUS REPORT by Adler Pollock & Sheehan P.C., Michael Gilleran. (Roth,
David) (Entered: 01/25/2019)

 

01/30/2019

41

ORDER. Pursuant to 18 the Scheduling Order in this matter, the parties are scheduled to
have a Telephonic Status Conference on February 1, 2019 at 10:30 A.M. In light of the
representation of the parties in 40 the Joint Status Report that they have no matters to
discuss with the Court, the Telephonic Status Conference is hereby cancelled. Signed by
Judge Kari A. Dooley on 1/30/2019. (Beyerlein, Alexis) (Entered: 01/30/2019)

 

02/07/2019

ANSWER to 21 Amended Complaint with Affirmative Defenses and Special Defenses ,
COUNTERCLAIM against All Plaintiffs by Adler Pollock & Sheehan P.C., Michael
Gilleran.(Rinehart, Kim) (Entered: 02/07/2019)

 

02/11/2019

TRANSCRIPT of Proceedings: IMPORTANT NOTICE - REDACTION OF
TRANSCRIPTS: To remove personal identifier information from the transcript, a party
must electronically file a Notice of Intent to Request Redaction with the Clerk's Office
within seven (7) calendar days of this date. If no such Notice is filed, the court will assume
redaction of personal identifiers is not necessary and the transcript will be made available
through PACER without redaction 90 days from today’s date. The transcript may be
viewed at the court public terminal or purchased through the Court Reporter/Transcriber
before the deadline for Release of Transcript Restriction. After that date it may be obtained
through PACER. The policy governing the redaction of personal information is located on
the court website at www.ctd.uscourts.gov.( Redaction Request due 3/4/2019., Redacted
Transcript Deadline set for 3/14/2019., Release of Transcript Restriction set for
5/12/2019.), (Walker, Traci)SEALED TRANSCRIPT event selected in error. Modified to
cotrect. Modified on 2/13/2019 (Corriette, M.). (Entered: 02/11/2019)

 

05/31/2019

Joint MOTION to Amend/Correct 18 Order Scheduling Order by Adler Pollock &
Sheehan P.C., Michael Gilleran.Responses due by 6/21/2019 (Diemand, Timothy)
(Entered: 05/31/2019)

 

05/31/2019

45

ORDER granting 44 Joint Motion to Modify Scheduling Order. Document discovery due
by 9/30/2019, Fact witness discovery due by 11/27/2019. Plaintiffs' expert disclosures due
by 12/1/2019. Deposition of Plaintiffs' experts due by 1/15/2020. Defendants' expert
disclosures due by 2/1/2020. Deposition of Defendants' experts due by 3/15/2020.
Dispositive motions due by 4/1/2020. Plaintiffs' response to Defendants’ 4/24/2019
propounded discovery requests due by 6/28/2019.

Signed by Judge Kari A. Dooley on 5/31/2019. (Grossfeld, Eric) (Entered: 05/31/2019)

 

05/31/2019

Set Deadline: Dispositive Motions due by 4/1/2020. (Gould, K.) (Entered: 06/03/2019)

 

06/27/2019

Plaintiffs-Counterclaim Defendants ANSWER to 42. Answer to Amended Complaint,
Counterclaim by Asia Pacific Ventures Limited, Aashish Kalra, Trikona Advisers Limited.
(Bowman, Andrew) (Entered: 06/27/2019)

 

09/26/2019

 

47

 

 

MOTION for Extension of Time Unopposed The Scheduling Order concerning Discovery
and Dispositive motions 45 Order on Motion to Amend/Correct,, by Aashish Kalra.

 

httos://ecf.ctd.uscourts.gov/cgi-bin/DktRpt.p!?7110050083521021-L_1_ 0-1 8/9
11/18/2019

Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 49 of 54

CT CMECF NextGen
(Bowman, Andrew) (Entered: 09/26/2019)

 

10/02/2019

48

ORDER granting 47 Motion for Extension of Time. Signed by Judge Kari A. Dooley on
10/02/2019. (Gould, K.) (Entered: 10/02/2019)

 

10/02/2019

Reset Deadlines: Document discovery due by December 31, 2019, Fact Witness Discovery
due by February 28, 2020, Plaintiffs' Expert Disclosures due by February 3, 2.020,
Deposition of Plaintiffs! Experts due by March 16, 2020, Defendants' Expert Disclosures
due by May 2, 2020, Deposition of Defendants' Experts due by June 15, 2020, Dispositive
motions due by July 1, 2020. Plaintiffs' Response to Defendants' discovery served in April
2019 shall be due by October31, 2019. (Gould, K.) (Entered: 10/02/2019)

 

11/13/2019

 

 

49

 

NOTICE of Appearance by Ivana Deyrup Greco on behalf of Adler Pollock & Sheehan
P.C., Michael Gilleran (Greco, Ivana) (Entered: 11/13/2019)

 

 

 

 

 

PACER Service Center

| Transaction Receipt

 

 

 

 

 

 

| 11/18/2019 10:19:39 |
[PACER Login: |[info0019 —_—‘|[Client Code: [| |
|
|

 

 

 

 

 

 

|Description: \|Docket Report ||Seareh Criteria: |[3:18-cv-00260-KAD
[Billable Pages: ls \|Cost: l[o.80

 

 

 

 

httos://ecf.ctd.uscourts.gov/cai-bin/DktRpt.p!?110050083521021-L_1_ 0-1

9/9
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 50 of 54

 

EXHIBIT F

 

 

 
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 51 of 54
Page | of 3

 

 

From: "Andrew Bowman" <andrew@andrewbowmanlaw.com>

Subject: RE: Kalra et. al. vs. Adler Pollock and Michael Gilleran - Answer to Counterclaim and
Defenses

Date: 27 June 2019 14:36

To: "Diemand, Timothy A." <TDiemand@wiggin.com>

Ce: "Rinehart, Kim E." <K Rinehart@wiegin.com>
’ ET te se

 

Tim: Attached please find a copy of the Answer to APS's Counterclaim, Due to my representation of
an individual arrested in the New Canaan disappearance investigation which has taken a
tremendous amount of time and my client's foreign travel, we won't have the responses to your
discovery on June 30, 2019. I'll be away from June 30 through July 10. I'll let you know timing after |
get back. Regards, Andy

ANDREW B. BOWMAN

Law Offices of Andrew B. Bowman
1804 Post Road East

Westport, CT 06880

(203) 259-0599

(203) 255-2570 (Fax)
andrew@andrewbowmanlaw.com

This electronic mail (including any attachments) may contain information that

is privileged, confidential, and/or otherwise protected under applicable law

from disclosure to anyone other than its intended recipient(s). Any

dissemination or use of this electronic mail or its contents (including any

attachments) by persons other than the intended recipient(s) is strictly

prohibited. If you have received this message in error, please notify the

sender or The Law Offices of Andrew B. Bowman at 203-259-0599 immediately and then delete the
original message (including any attachments) in its entirety.

SR ROR RICK RO SOK oR 9K ook kg ok ig ic a ok ag ic a oC ad oO ie 9k 9c oR ike os ae ke eC at ke os i oe ok oR ao ek

about:blank 11/18/2019
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 52 of 54

EXHIBIT G
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19

From: rchugh@trikonacapital.com

Sent time: 04/12/2008 01:10:05 AM

To: Aashish Kalra <aashish@trikonacapital.com>
Subject: Delivered: Carousel

Attachments: details.txt

Page 53 of 54

 

Your message was delivered to the recipient.

AKSep2019_ 84 of 29275

84
Case 3:18-cv-00260-KAD Document 50-3 Filed 11/18/19 Page 54 of 54

From: aashish@kalras.com

Sent time: — 10/18/2011 08:36:41 PM

To: Rak Chugh <rchugh@trikonacapital.com>; Dipesh Solanky <dipesh@trikonacapital.com>

Ce: Vimal Shah <vshah@psjalexander.co.uk>; Saurabh Killa <saurabh.killa@gmail.com>, Ravi Chitnis <ravichitnis@betaconsultants.ae>
Subject: Re: Legal bills

 

AKSep2019_ 20107 of 29275
16960
